OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Assuming that defendant made a specific request for the material alleged to be exculpatory, we find no reasonable possibility that any failure to disclose it contributed to the verdict (see People v Vilardi, 76 NY2d 67, 77 [1990]). Moreover, we reject defendant’s claim that the evidence supporting his conviction of depraved indifference murder is legally insufficient because of our decision in People v Feingold (7 NY3d 288 [2006]). The standard enunciated in Feingold simply does not apply retroactively to cases on collateral review (see Policano v Herbert, 7 *773NY3d 588, 603-604 [2006]), and defendant’s claim that such a result violates the Federal Due Process Clause is without merit (Wainwright v Stone, 414 US 21, 23-24 [1973]).
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
Order affirmed in a memorandum.